

116 HR 8208 IH: Mono Lake Kutzadikaa Tribe Recognition Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8208IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Cook introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend Federal recognition to the Mono Lake Kutzadikaa Tribe, and for other purposes.1.Short titleThis Act may be cited as the Mono Lake Kutzadikaa Tribe Recognition Act .2.FindingsCongress finds as follows:(1)The Mono Lake Kutzadikaa Tribe has existed for time immemorial in the Mono Basin of east-central California and adjacent Nevada.(2)The Mono Lake Kutzadikaa people were first encountered in 1825 by early trappers in the area, but were officially documented by the Federal Government in June 1852 by Army Lieutenant Tredwell Moore, who was in pursuit of hostile Indians in the Yo-Ham-i-te (today Yosemite) Valley, and tracked them through a previously undiscovered pass through the Sierra Mountains that lead to Mono Lake. The pass was later named Mono Pass also known as Tsadoba, after the Indians of that name.(3)The Tribe, like all tribes in California, was not the beneficiary of a reservation through the treaty process and remained landless and without Federal protection in the wake of the California gold rush and other non-Indian encroachment into the Tribe’s aboriginal lands.(4)In 1904, the plight of the Tribe was brought to the attention of the Committee on Indian Affairs by the Northern California Indian Association through a petition and extensive, but not exhaustive, study documenting the landless Indians in California. The study identified the numerous tribal communities in California who were in desperate need of land, as well as Federal support and protection, and the Mono Lake Kutzadikaa community was among those surveyed. As a result of the petition, Congress began to appropriate funding for the purchase of lands in California for the homeless Indians.(5)In 1907, historical members of the Tribe were issued individual allotted lands near Mono Lake under the General Allotment Act. In accordance to the General Allotment Act, allotted lands were only provided to Indians shown to be recognized or entitled to be recognized members of an Indian tribe. The Federal Government determined that Mono Lake Kutzadikaa members met this criteria.(6)In the early 1920s, the Los Angeles Department of Water and Power began purchasing lands throughout Inyo and Mono Counties in its effort to secure a reliable water supply for the expanding city of Los Angeles in southern California. The Mono Lake Kutzadikaa allottees were not immune to the pressures of Los Angeles Department of Water and Power and were encouraged to sell their land, which most did. However, Tribal members remained at Mono Lake working and living on local farms and in some cases squatting on Los Angeles Department of Water and Power or other Federal lands.(7)Although Tribal members were once again landless, they remained under the jurisdiction of the Federal Government and appeared on the Bureau of Indian Affairs census records, their children attended Bureau of Indian Affairs boarding schools, and members received (and do today) health care services, and other Federal benefits and services.(8)Federal representatives worked with the Tribe to no avail in the 1920s and 1930s to secure a land base, and these efforts are well documented in official Bureau of Indian Affairs correspondence and records.(9)In June 1950, Tribal members submitted a petition to the Committee on Interior and Insular Affairs and the Subcommittee on Indian Affairs, requesting an investigation into their living conditions. In the petition, they stated that they hoped that through an investigation, the agencies might appropriate, rehabilitate, or set aside land for us. H.R. Muskrat, a Bureau of Indian Affairs field representative who investigated the conditions of Tribal members, reported to J.M. Stewart, the Bureau of Indian Affairs Area Director for California, that there were no public lands available for the Tribe or its members, and all water resources were owned by the Los Angeles Department of Water and Power.(10)On December 26, 1950, a formal petition was filed before the Indian Claims Commission on behalf of the Northern Paiute Nation, which included various individual Northern Paiute Indians and several reservation tribes, all located in Nevada. The original claim, designated as Docket No. 87, did not include California Paiute tribes from the Owens Valley, Mono Lake, Deep Springs Valley, or Fish Lake Valley. During the course of the liability phase of the trial, expert testimony was introduced correcting the oversight, and on August 8, 1951, an amended petition was filed that included the Tribe and other overlooked California Paiute Nations. Unfortunately, the Commission awarded only meager compensation to individual members and did not provide lands to the Tribe.(11)In 1955, the Tribe submitted a petition to State Senator Charles Brown of Sacramento, California, seeking to establish a reservation that included 66,000 acres of land. The petition rested on a 1912 Presidential Executive order that had set aside lands for the Tribe and other tribes in Inyo and Mono County, but was later withdrawn because the original land identified was unsuitable. The Tribe’s petition was again met with the statement that there was no land available for a reservation.(12)Believing that recognition might lead to land for the Tribe, the Tribe submitted a letter of Intent to Petition for Recognition in 1976 to the Office of Federal Acknowledgment and began working on a petition for recognition, an effort that continues today.(13)In 1977, the Tribe adopted formal Articles of Association to define its enrollment criteria and election of Tribal leaders.(14)Also in 1977, the Tribe petitioned and was recognized by the BIA as an adult Indian community of one-half degree of Indian blood under the Indian Reorganization Act of 1934 (25 U.S.C. 5101 et seq.). However, the Bureau of Indian Affairs made clear that this status did not give Federal recognition to the Tribe. The status did solidify that Tribal members were recognized as Indians and entitled to Federal benefits and services.(15)Even without formal Tribal recognition, the Tribe has remained a political force and the protector of Mono Lake, Kutzapaa’ which is at the center of the Tribe’s culture and history and provided its ancestors with a critical food source. On March 19, 1983, Jessie Durant, a revered Tribal elder, testified before the Subcommittee on Public Lands and National Parks on the importance of Mono Lake to the Mono Lake people and culture. Mono Lake is now known as the Mono Lake Tufa State Natural Reserve thanks in large part to the efforts of the Tribe and the Mono Lake Foundation.(16)On April 28, 1989, the Senate Select Committee on Indian Affairs held hearings in Sacramento, California, on SB 611, a bill to Establish Administrative Procedures to Determine Status of Certain Indian Groups. Tribal member Richard Blaver was invited to and provided testimony on behalf of the Tribe on the difficulties encountered by tribes seeking recognition through the Bureau of Indian Affairs’ administrative acknowledgment process.(17)The Federal agencies that now manage Federal lands, some of which are the ancestral lands of the Tribe, share a deep respect for the Tribe, and acknowledge that the Kutzadikaa members are the aboriginal people of the Mono Basin. Small examples can be seen from the Forest Service, that in 1991 worked with the Tribe in protecting the Tribe’s Indian cemetery located in part on Forest Service lands.(18)In 1993, the Forest Service hosted a dedication in honor of the elders of the Kutzadikaa Tribe by setting aside a grove of Jeffrey pine trees for traditional purposes and designated the area as the Piaga Park. The Forest Service specifically dedicated the trees in honor of the Mono Lake [Kutzadikaa] Elders who have historically harvested the [Piaga] from the area.(19)In 1996, the National Park Service issued a directive to all Yosemite Entrance Station personnel informing them that members of the Tribe were to be granted entrance to the Yosemite National Park at no cost. More recent examples are the ongoing Federal, State, and county agencies consultations with the Tribe on proposed environmental projects, land management planning, and repatriation of Tribal funerary objects and artifacts under the Native American Graves Protection and Repatriation Act when encountered on Federal lands.(20)In 2000, the Tribe partnered with the Mono County Board of Supervisors to seek funding to assist the county in completing a community center in Lee Vining, California. The Tribe was awarded a State Community Development Block Grant from the California Native American Allocation for $475,000, which was used to complete construction of the community center. In exchange for this contribution, the county has dedicated office space to the Tribe and a large meeting room for Tribal general council meetings, and the building is identified as the Mono Lake Indian and Lee Vining Community Center.(21)In 2003, the Tribe adopted a Constitution and other governing documents to formalize its Tribal Government structure, enrollment process, and elections of its leaders. Even without Federal financial assistance to carry out its governmental functions or a land base, the Tribe remains a distinct community both politically and culturally. The Tribe works with its Federal, State, and county agency partners to protect cultural and sacred sites, the environment, Mono Lake, and habitat. In recent years, the Tribe has established the Mono Lake/Yosemite Traditional Walk, which is the revitalization of the walk their ancestors took from Mono Lake to Yosemite in order to trade with and engage with family and neighboring tribes. The Tribe celebrates and honors their elders and veterans through community events and Tribal functions on an annual basis.(22)Federal recognition of the Tribe through this Act is supported by the Mono County Board of Supervisors, all five federally recognized Tribes in Inyo County, the non-federally recognized tribe Southern Sierra Muwuk Nation, and the federally recognized tribes of Tuolumne Band of Me-Wuk Indians, Picayune Rancheria of the Chuckansi Tribe, and the North Fork Rancheria of Mono Indians. Support also comes from the National Park Service, the Sierra Club, Friends of Inyo County, the Anthropology Department of California State University Chico, California Indian Legal Services, and other organizations.3.DefinitionsIn this Act:(1)MemberThe term member means an individual who is enrolled in the Tribe pursuant to the constitution of the Tribe.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)TribeThe term Tribe means the Mono Lake Kutzadikaa Tribe.4.Federal recognition(a)In generalFederal recognition is extended to the Tribe.(b)Effect of federal lawsExcept as otherwise provided in this Act, all Federal laws (including regulations) of general application to Indians and Indian tribes, including the Act of June 18, 1934 (25 U.S.C. 5101 et seq.; commonly known as the Indian Reorganization Act), shall apply to the Tribe and members.5.Federal services and benefits(a)In generalThe Tribe and each member of the Tribe shall be eligible for all services and benefits provided by the United States to Indians and federally recognized Indian Tribes, without regard to—(1)the existence of a reservation for the Tribe; or(2)the location of the residence of any member on or near an Indian reservation.(b)Service areaFor purposes of the delivery of services and benefits to members, the service area of the Tribe shall be considered to be the counties of Mono and Inyo, in the State of California.6.Reaffirmation of rights(a)In generalNothing in this Act diminishes any right or privilege of the Tribe or any member that existed before the date of the enactment of this Act.(b)Claims of tribeExcept as otherwise provided in this Act, nothing in this Act alters or affects any legal or equitable claim of the Tribe to enforce any right or privilege reserved by, or granted to, the Tribe that was wrongfully denied to, or taken from, the Tribe before the date of the enactment of this Act.(c)Hunting and fishing rightsThe Tribe shall be granted hunting and fishing rights on all Federal lands within its aboriginal land area. Each Federal agency who administers lands within the Tribe’s aboriginal land area shall work with the Tribe so as to accommodate the exercise of its hunting and fishing rights within the agencies existing land use plans, Federal law and governing regulations.7.Membership roll(a)In generalAs a condition of receiving recognition, services, and benefits pursuant to this Act, the Tribe shall submit to the Secretary, by not later than 18 months after the date of the enactment of this Act, a membership roll consisting of the name of each individual enrolled as a member of the Tribe.(b)Determination of membershipThe qualifications for inclusion on the membership roll of the Tribe shall be determined in accordance with section (a) of Article III of the constitution of the Tribe, dated June 23, 2003.(c)Maintenance of rollThe Tribe shall maintain the membership roll.8.Trust land(a)Identification of landThe Secretary shall identify land administered by the Bureau of Land Management that is located in that portion of Mono County that is within the Tribe’s ancestral homelands, sufficient to support the location of Tribal Government administration and services, economic development, and housing.(b)Land into trustAfter the Secretary identifies said land to meet the purposes so described, the Tribe shall request and the Secretary shall accept such lands into trust for the benefit of the Tribe. Nothing in this section shall prevent the Secretary or the Tribe from acquiring land, and the Secretary taking land into trust for the benefit of the Tribe, pursuant to section 5 of the Act of June 18, 1934 (25 U.S.C. 51108; commonly known as the Indian Reorganization Act). For purposes of acquisitions under such Act, the Tribe shall be deemed to have been under Federal jurisdiction in 1934.